Citation Nr: 0414580	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  00-09 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Entitlement to service connection for arthritis of 
multiple joints.  

2.  Entitlement to service connection for hearing disability.

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for allergies.  

5.  Entitlement to service connection for numbness of the 
upper extremities.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to March 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a July 2003 rating decision, 
service connection was established for chronic low back pain 
with degenerative disc disease.  An evaluation of 10 percent 
was assigned.  The Board observes that the veteran requested 
a Central Office hearing that was scheduled for May 2004.  
This hearing was not conducted, however, as the veteran did 
not appear at the scheduled date.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Initially, the Board notes that the veteran has claimed 
entitlement to service connection for arthritis of multiple 
joints.  A November 1999 report of military medical treatment 
shows that small anterior osteophytes from L2 to L5 were 
demonstrated on radiologic examination.  The recorded 
diagnosis was minimal degenerative changes of the lumbar 
spine.  As noted above, the Board observes that the veteran 
was awarded service connection for degenerative disc disease 
in the lumbar spine based on the medical opinion recorded in 
the report of the June 2003 VA examination.  A medical 
opinion is necessary in order to determine whether the 
arthritis in the lumbar spine may be dissociated clearly from 
the service-connected degenerative disc disease of the lumbar 
spine.  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  

Service medical records contain a notation in April 1986 
showing that the veteran was exposed to noise hazards in his 
duty assignment with the Coast Guard.  This history is 
confirmed in a record dated previously in August 1984.  
Audiometric examination is required to determine if the 
veteran currently has hearing disability related to his 
military service.  

Service medical records contain references to a history of 
sinusitis and allergies.  A January 1977 entry shows that the 
veteran had a polyp in the maxillary sinus.  A May 1980 
report of medical history reflects that the veteran reported 
ear, nose or throat trouble in addition to a history of 
sinusitis.  In addition, it was noted that the veteran had 
rhinitis 3 years previously.  A diagnosis of allergic 
rhinitis was recorded in April 1983.  Additional examination 
is necessary to determine whether the veteran currently has 
disabilities associated with his military service.  

Furthermore, new evidence was received on behalf of the 
appellant's claim in October 2003.  Among other references, 
this evidence contains an allusion to the veteran's claim of 
entitlement to service connection for numbness of the upper 
extremities.  The appellant has not waived his right to have 
the RO consider the new evidence in the first instance.  
There is no indication that the RO has considered this 
evidence in connection with the veteran's claims.  Thus, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The veteran should be afforded a VA 
joints examination in order to determine 
the current nature and etiology of 
arthritis of multiple joints.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a probability of 50 
percent or more) that the veteran 
currently has arthritis of multiple 
joints related to injury, disease or 
event noted during the veteran's military 
service.  In particular, the examiner is 
asked to state whether the osteophytes of 
the lumbar spine, noted on radiologic 
examination in November 1999, can be 
clearly dissociated from the veteran's 
complaints in service and/or his service-
connected degenerative disc disease or 
the lumbar spine.  The clinical bases for 
the opinion should be set forth in 
detail.  

2.  The veteran should be afforded a VA 
audiometric examination in order to 
determine the current nature and etiology 
of any existing hearing disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not (a probability of 50 percent or more) 
that the veteran currently has hearing 
disability related to his military 
service.  The clinical bases for the 
opinion reached should be set forth in 
detail.  

3.  The veteran should be afforded a VA 
otolaryngology examination in order 
determine the current nature and etiology 
of any existing sinusitis or allergic 
rhinitis.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not (a probability of 50 
percent or more) that the veteran 
currently has sinusitis or allergic 
rhinitis related to his military service.  
The clinical bases for the opinion should 
be set forth in detail.  

4.  The veteran should be afforded a 
neurological examination in order to 
determine the current nature and etiology 
of numbness of the upper extremities.  
All indicated special studies and tests 
should be accomplished.  The examiner's 
attention is directed to the August 2001 
statement from N. E. Anthracite, M.D, 
that shows that the veteran reported 
having the sensation that his arms fall 
asleep at night.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(a probability of 50 percent or more) 
that the veteran currently has a 
disability manifested by numbness of the 
upper extremities related to injury, 
disease and event noted during the 
veteran's military service.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


